Per Curiam:

This case is before us solely upon a bill of exceptions. There is no case-made, and no certified transcript. The certificate to the record is as follows:
“The State of Kansas, Twelfth Judicial District, Marshall County, ss. : I, Joseph M. Patterson, clerk of the district court of the twelfth judicial district of the state of Kansas, sitting within and for the county aforesaid, and custodian of the records thereof, hereby certify the above and foregoing to be a true, full and complete copy of bill of exceptions in cause wherein E. D. Thompson, et al., are plaintiffs, and A. J. Piper and Helen E. Piper are defendants in the therein-entitled cause, as the same remains on file in my office.
"Witness my hand, and the seal of said court affixed at my office in Marysville, this the 4th day of April, 1885.
[Seal.] George Thomas,

Clerk of District Court.

By N B. Carden, Deputy.”
Within the authority of Whitney v. Harris, 21 Kas. 96, and Shumaker v. O’Brien, 19 id. 476, the judgment must be affirmed.